—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying the County’s motion to dismiss plaintiff’s cause of action for malicious prosecution. The County is immune from liability for the acts of an Assistant District Attorney who, as here, has acted solely in a quasi-judicial capacity (see, Imbler v Pachtman, 424 US 409; Rosen & Bardunias v County of Westchester, 158 AD2d 679; Cunningham v State of New York, 71 AD2d 181; Brenner v County of Rockland, 67 AD2d 901, lv denied 47 NY2d 705). (Appeal from Order of Supreme Court, Livingston County, Cicoria, J.—Dismiss Complaint.) Present—Doerr, J. P., Green, Pine, Balio and Lawton, JJ.